Citation Nr: 0512147	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  94-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for anemia, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for narcolepsy and 
fatigue, to include due to an undiagnosed illness.

3.  Entitlement to service connection for nerve loss and 
numbness of the hands, arms, legs and feet, to include due to 
undiagnosed illness.

4.  Entitlement to service connection for muscle spasms of 
the thighs, calves, arms, chest and hands, to include due to 
an undiagnosed illness.

5.  Entitlement to service connection for skin disorder, to 
include due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
September 1979 and from August 1990 to June 1991.  He served 
in the Persian Gulf from November 10 1990 to May 16, 1991.  
The veteran also had service in the National Guard, to 
include periods of active duty for training (ACDUTRA) and 
inactive duty training).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (RO).  .


FINDINGS OF FACT

1.  The veteran's skin disorder, currently diagnosed as 
dermatitis, is of service origin. 

2.  Chronic disability manifested by generalized pain, 
multiple joints, is due to an undiagnosed illness resulting 
from Persian Gulf service

3.  There is no competent medical evidence to show that the 
veteran currently has anemia.

4.  Narcolepsy with fatigue, first clinically reported in 
1993 is a diagnosed illness and is not shown to be of service 
origin.

5.  There is no competent medical evidence to show that the 
veteran currently has a chronic disability manifested by 
nerve loss and numbness of the hands, arms, legs, and feet.

6.  There is no competent medical evidence to show that the 
veteran currently has a chronic disability manifested by 
muscle spasms of the thighs, calves, arms, chest, and hands.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Generalized pain, multiple joints, due to an undiagnosed 
illness was incurred in service.  38 U.S.C.A. §§ 1110, 
1131,1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Anemia, including as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

4.  Narcolepsy with fatigue, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 
C.F.R. 3.303, 3.317 (2004).

5.  Nerve loss and numbness of the hands and feet, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

6.  Muscle spasms of the thighs, calves, arms, chest, and 
hands, to include as due to an undiagnosed illness, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002); 38 C.F.R. 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, and supplemental 
statements of the case dated in, May 1998, June 1998, July 
1998, November 2000, September 2001, November 2001, and 
January 2005.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in letters dated in June 2003 and December 2003, the 
RO specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the June and December 2003 VCAA letters 
were mailed to the veteran subsequent to the appealed rating 
decisions in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records for his periods of 
active duty are essentially negative for any complaints, 
findings, and or diagnoses of anemia, narcolepsy and fatigue, 
nerve loss and numbness, and muscles spasms.  

On May 24, 1981 the veteran was treated at the dispensary for 
a rash under the right arm and on the back.  He was provided 
topical ointments.  He was seen again on June 2, 1981 for the 
rash, which now involved the groin, chest and right axilla.  
Dermatitis was diagnosed and the veteran was provided 
hydrocortisone cream.  

In November 1990 he was seen for problems with his right hip 
and knee.  In January 1991 the veteran was seen at the 
dispensary with complaints referable to his right hand and 
right knee.  On physical examination he was found to be 
mildly tender across the metacarpals.  There was no local 
joint tenderness.  The right knee was noted to be tender.  
Questionable joint pain was diagnosed.  In February he was 
treated for right shoulder pain.  The impression was 
osteoarthritis of the right acromiclavicular joint.

In a report of medical history on March 1991 the veteran gave 
a history of swollen or painful joints and foot trouble.  It 
was remarked he had a history of problems with frostbites.

A Southwest Asia Demobilization/Redeployment Medical 
Evaluation was provided to the veteran in May 1991 by his 
service department.  On this evaluation the veteran denied 
any fatigue and/or skin rash related to his service in the 
Southwest Asia region.  

Following his service in Southwest Asia, VA examined the 
veteran in November 1991.  The veteran complained of muscle 
spasms in his right hip.  He reported that since his overseas 
return, he has had problems with itching.  Examination of the 
skin found no rash or neurological abnormality.  History of 
pruritis, etiology unknown was diagnosed.

In a January 1992 rating action the RO, in part, granted 
service connection for injuries to the right 
temporomandibular joint and right knee.

When examined by VA in December 1992 the veteran reported 
pain in his right hip and knee since playing basketball in 
November 1990. He reported that for the past three months he 
has had increasing numbness of the entire right lower 
extremity, not in a pattern.  

Physical examination noted that the veteran stood without 
significant spasm.  It was noted that the veteran's reflexes 
were active, but that he described less feeling with various 
sensations on the entire right lower extremity without a 
pattern.  The examiner suspected that the veteran suffered 
from mild root irritation.  December 1992 VA x-ray of the 
lumbar spine and hips showed no abnormality.  An MRI of the 
lumbar spine showed no abnormalities.

In a letter dated in July 1993, a private physician reported 
that the veteran was seen in June 1993 complaining of a long 
history of pain in his right hip and lower back.  The veteran 
informed him that he initially injured his back during 
operation "Desert Storm."  The physician further noted that 
the veteran also complained of muscle spasm and paresthesia 
involving the right leg.  Tenderness of the lumbosacral spine 
and right hip was found on physical examination.  Chronic 
strain of the right hip and lower back was the diagnosis.

A VA Persian Gulf Registry examination was conducted in 
December 1993.  At that time the veteran reported numbness, 
severe muscle spasms mostly in his back, constant fatigue, 
joint pains, and poor appetite.  Physical examination showed 
an area of prominent follicles over the anterior chest and 
the middle of his back.  The remainder of the examination was 
essentially unremarkable.

In April 1994 he was seen at a VA outpatient clinic for 
numbness over his body. An elctromyogram and nerve conduction 
studies showed no abnormality.  An electroencephlogram was 
normal.  In May 1994 he was seen at a VA clinic with 
complaints of joint pains and a report that he could hardly 
walk.  He reported constant tiredness and said that his 
symptoms come and go.  His examining physician reported that 
he was at a loss to explain the veteran's continued symptoms 
of fatigue and advised the veteran to stay active.

In July 1994 the veteran presented to a service department 
treatment facility with complaints of chest pain and numbness 
in his right arm.  The veteran reported that his chest pain 
had begun that morning while unloading a truck.  He was 
evacuated to a private medical facility for further 
evaluation.

In August 1994, while on ACDUTRA with the National Guard he 
sustained a fracture of the right elbow.  He was seen at a VA 
outpatient clinic in August 1994 for bilateral knee pain.

On a VA examination in October 1994, the veteran reported a 
primary complaint of feeling fatigue and feeling sleepy.  He 
also reported arthralgias in the knees and hips but no 
swelling.  He added that he has recently experienced some 
numbness episodically in both legs and right arm, especially 
with prolonged sitting.  Following physical examination, 
fatigue and poly arthralgias without evidence of inflammation 
was diagnosed.  

An x-ray of the veteran's hips in April 1995 was interpreted 
to show no gross osseous or joint or soft tissue abnormality.

Of file are statements from the veteran's spouse, mother, and 
sister relating symptoms exhibited by the veteran, to include 
fatigue and pain, following his service in Desert Storm.   

On a periodic medical examination for National Guard service 
in August 1995 the veteran was noted on clinical evaluation 
of the upper extremities to have generalized joint pain.  On 
clinical evaluation of the lower extremities and feet, he was 
noted to have right big toe numbness and joint pain.  In 
August 1996, a service physician, who noted that the veteran 
has had miscellaneous joint pains, evaluated the veteran, 
which he reported started while deployed to Southwest Asia. 

The veteran was seen at VA facilities on several occasions 
during 1995 for several problems, including aching in his 
joints, muscle spasms, and chest pain.

The veteran was hospitalized by VA in September 1996 for 
multiple sleep latency testing and found to most likely have 
excessive daytime sleepiness suggestive of narcolepsy. 

On VA General Medical examination in October 1996, it was 
noted that the veteran had fatigue ever since he returned 
from the Persian Gulf.  It was reported that he had a sleep 
test done at a VA medical facility and was told that he had 
narcolepsy.  It was noted with respect to his muscle spasms, 
that the veteran reported that these were located in his 
back, arms, and legs and appeared to be around the areas of 
the joints.  He said the muscle spasms come for no reason and 
have increased over the years.  The diagnoses were history of 
fatigue, some of which could be explained by a diagnosis of 
narcolepsy, narcolepsy, and muscle spasms.

On a VA neurological examination in October 1996, it was 
recorded that that the veteran had recently been evaluated 
and diagnosed as having narcolepsy.  It was also noted that 
the veteran also had a problem with joint pains, muscle 
cramps, and episodic numbness and paresthesia.  The veteran 
said that he believed the joint pains are separate from the 
paresthesias and numbness, and he did not believe that the 
muscle spasms are related to either of the other two 
conditions.  The veteran said that the muscle spasms are 
momentary and may involve any muscle in his body on either 
side and are symmetrical in their distribution and irregular 
in the appearance, usually only lasts moments.  He said that 
the same was true of his numbness.  

On neurological examination, the veteran was noted to have 
normal muscle tone and strength with no atrophy, 
fasciculation or abnormal movements detectable.  The examiner 
stated that he did not observe any muscle spasm or cramps 
during the veteran's examination.  The veteran's sensory 
examination was reported to be entirely normal proximally and 
distally with no evidence of a peripheral nerve type sensory 
loss.  Normal neurologic examination was the diagnosis.  The 
examiner stated that the veteran had muscle cramps and 
occasional paresthesias.  The parasthesias was not part of a 
symmetric polyneuropathy.  The examiner stated that the 
veteran did have narcolepsy.

On VA Skin examination in November 1996, the veteran reported 
that he began having problems with itching when in Southwest 
Asia in 1990.  He stated that when he took a shower or came 
in contact with water he would itch.  He said that this has 
continued and said that his skin tends to dry out and itch 
even more.  The examiner noted that the veteran had post 
inflammatory changes around his waist, which may be due to 
elastic in his underpants.  It was noted that he also had 
anatomical occlusion of his toes  

A VA orthopedic examination was conducted in November 1996.  
At that time the veteran had complaints pertaining to the 
right elbow and both buttocks. The examiner indicated that 
range of motion test findings  were normal.  There was no 
tenderness and straight leg raising was negative.  An 
examination of the hips showed no abnormality.  The examiner 
stated that he could not detect any motor weakness on sensory 
deficit in the lower extremities.  There was no evidence of 
atrophy.  X-rays of the lumbosacral spine were normal.  The 
pertinent diagnosis was low back pain.  The examiner reported 
that there was no evidence of organic pathology.  This did 
not rule out intermittent low back pain.

On VA Joint examination in December 1997, the veteran 
complained of intermittent mild pain in his hands, since his 
return from Desert Storm, relieved by Ibuprofen. He also 
complained of generalized muscle spasm.  On physical 
examination, the veteran had a full range of motion in the 
shoulders, elbows, forearms, wrists, and fingers without 
swelling, effusion, deformity or tenderness.  The veteran 
also had a full range of motion in both knees without 
crepitation, swelling, effusion, or deformity.  The examiner 
was unable to elicit tenderness.  The examiner stated that on 
physical examination he could find no objective evidence of 
organic pathology to explain the veteran's symptoms.

On VA Muscle examination in December 1997, the veteran 
reported that he has muscle spasms all over, especially in 
his back, legs, and arms.  He said that they last for several 
days and described the muscle spasms as "tightness of the 
muscles."  On examination there was no swelling, heat or 
erythema of the muscles noted.  There were no fasciculations 
and no weakness on motor examination.  The veteran CBC 
(complete blood count) was within normal limits except for a 
mild leucopenia.  Blood studies conducted in December 1997 
were abnormal for white and red blood cell counts and 
hemocrit.  The diagnosis was muscle spasms by history.

On VA skin examination in December 1997, the veteran stated 
that his skin problem tended to be worse on his hips and 
upper legs.  He said it itched a good bit and was manifested 
by a rash that comes and goes.  The examiner stated that this 
appears to be eczema.  Photographs were taken and are 
included in the veteran's claims file.
          
The veteran provided testimony in support of his claims at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 1998.  The veteran described the symptoms 
that he has been experiencing since his return from Desert 
Storm and the effect of these symptoms on his personal life.  
He said that he initially sought treatment for his symptoms 
approximately one year following his return from the Persian 
Gulf in May 1991.

VA outpatient treatment records show that the veteran is 
being routinely followed for narcolepsy.

On VA examination in October 1999, the veteran complained of 
bilateral elbow pain, right knee pain, occasional stiffness 
of the lower back, and muscle spasms in the buttock area.  
The examiner noted that the veteran was given plenty of 
opportunity to relate if there were any other joints that 
bothered him but limited his complaints to the above.  On 
physical examination, the elbows and knees were essentially 
within normal limits.  There were no muscle spasms or 
tenderness found on examination of the lumbosacral spine.  X-
rays of the elbows, knees, and right hand showed no 
abnormality.  The impressions included arthralgia of unknown 
etiology.

On VA Skin Disease examination in October 1999, the veteran 
complained of a rash requiring lotion all the time to relieve 
itching.  On physical examination the examiner stated that 
both he and the veteran agreed that they could see no active 
rash.  There was some tinea pedis on the bottom of his feet.  
The examiner stated because the rash was not present today, 
it was hard to give a diagnosis.  The examiner recommended 
that the veteran return when the rash was active.  The 
veteran reported that the rash comes and goes.

On VA Hemic Disorders examination, the veteran reported that 
he had been diagnosed with anemia a couple of years ago.  He 
said he has not been treated for anemia but complained of 
fatigue, helped by Ritalin, as a daily problem.  Following an 
essentially normal physical examination and laboratory 
testing, no evidence of anemia was the diagnosis.

On VA Neurological Disorders examination, the veteran 
reported attacks of uncontrollable sleepiness, which he 
reported has been diagnosed as narcolepsy and is being 
controlled by Ritalin.  The veteran also reported symptoms of 
paresthesias and intermittent muscle cramps occurring mainly 
in his low back.  The veteran described symptoms of short-
term pressure paresthesias, involving one or sometimes two 
extremities, more on the right side than on the left.  The 
examiner noted that the veteran reported that there is never 
any lasting paresthesia or sensory loss or any other 
complaints associated with this and that it is merely an 
annoying symptom. Motor examination was entirely normal.  
Sensory examination showed no deficits.  The diagnoses were 
normal neurologic examination in an individual with well-
documented narcolepsy, paresthesias of unknown cause, and 
muscle cramps mainly in the low back, probably related to 
some type of inflammatory disease or over exertion were the 
diagnoses rendered.

The veteran continued to receive treatment at a VA facility 
for various disorders.  A VA progress note dated in July 2001 
records that the veteran complaints included an itchy rash on 
the lateral surface of the left ankle for a month.  Physical 
examination revealed a slightly scaly dermatitis on the left 
ankle laterally.  Possible contact dermatitis on the left 
ankle was the diagnostic impression.

The veteran underwent a VA sleep study in July 2002.  He was 
studied at baseline and his REM latency was decreased as 
would be expected in narcolepsy.  Narcolepsy was the 
diagnostic impression.

The veteran was seen at a VA outpatient clinic in September 
2002 with complaints of aching in all joints of the hands, 
wrists, elbows, shoulders, hips, knees, ankles, and feet.  He 
said Motrin gives him partial relief.  He said there was no 
swelling, redness, or heat in any of the joints and no motor 
deficits.  On physical examination, there was no evidence of 
synovitis or any signs of inflammation at the hands, wrists, 
elbows, shoulders, knees, or ankles.  Unexplained arthralgia 
was the diagnosis.   

A VA Dermatology progress note dated in January 2004 notes 
that the veteran had been referred for a rash that started as 
a fine rash in October 2003 on the right arm then spread to 
the chest and left arm, lower leg, and right upper leg.  It 
was noted that the veteran used hydrocortisone cream that 
seemed to help the itch initially.  It was noted that he had 
been treated successfully for a similar rash on the right leg 
2-3 years ago by a VA physician with hydrocortisone cream.  
Following a physical examination, vesicular spongiotic 
dermatitis irritant dermatitis was diagnosed.  A punch biopsy 
was taken.  A later dermatology note records that the results 
of the biopsy indicated a skin reaction possibly to something 
he is contacting.  When seen in March 2004 for follow-up 
evaluation, the veteran's arms, legs, and buttocks revealed 
mild eczematous patches. Mild hypopigmented upper arms with 
scaly dry patches were also noted.  Irritant dermatitis of 
questionable etiology was the diagnosis.

On VA Joint examination in November 2004, the veteran stated 
that ever since his time in the Persian Gulf, he is having 
increased symptoms of pain in both hands, both elbows, his 
lower back, both knees, and both hips.  He said that a change 
in weather especially cold weather would make him miserable 
in these joints.  On physical examination of all the joints, 
there was no limitation of motion in any of the joints 
described by the veteran.  There was no complaint of pain 
with manipulation of the joints or with ranges of motion of 
the joints both active and passive as well as repetitive.  
There was no gross deformity of any of the joints.  Normal 
joint examination was the diagnostic impression.  The 
examiner recommended that the veteran be examined by a 
rheumatologist for explanation of his chronic joint pain 
complaints.

On a VA neurological  examination in November 2004, the 
examiner reviewed the veteran's claims file and noted that 
the earliest mention in the record of numbness and 
paresthesias was on a medical certificate in December 1996.  
The veteran informed his examiner that his numbness began 
during his service and that he has intermittent paresthesias 
in all four extremities in varying combinations.  On physical 
examination, the veteran had a normal gait and station with 
good heel/toe/tandem walk.  Motor examination was 5/5 with 
normal tone, bulk, dexterity, and coordination.  Sensory 
examination showed mild decrease in temperature of the hands 
as compared to the face while the left foot was equal to the 
left hand, the right foot was a less sensitive than the hand.  
Vibration was moderately impaired at the ankles and mildly 
impaired in the fingers.  Following diagnostic testing to 
include an EMG and MRI of the brain, subjective complaints 
without objective evidence of neurologic disease was the 
diagnosis.

On VA Muscle examination, in November 2004, the veteran was 
noted by his examiner to have longstanding complaints of 
joint pains.  Physical examination showed no swelling, no 
significant tenderness, and no deformity of any joint.  There 
was full range of motion of all joints.  The veteran was 
noted to be remarkably muscular despite a reasonable 
sedentary lifestyle.  Muscular testing showed symmetric 
strength throughout.  Arthralgia was the diagnostic 
impression.  The examiner stated that he was unable to find a 
systemic inflammatory or arthritic process that explains the 
veteran's symptoms.  It was the examiner's overall impression 
that the veteran had joint pain of unknown etiology without 
objective findings to suggest a specific cause of the 
diagnosis.

In January 2005, the veteran was referred for nerve 
conduction studies and an RMG for fleeting paresthesias of 
the hands and legs.  Nerve conduction studies were performed 
on the right upper and lower extremities and the left ulnar 
nerve and were indicated to be normal as was a needle 
examination on the right upper extremity.  The veteran's EMG 
was also interpreted to be normal with respect to the right 
upper extremity with normal but more limited study of the 
right lower extremity and left ulnar nerve.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118 (West  2002); 38 C.F.R. § 3.317 
(2004).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2003), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2004).

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection. See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

Skin Disorder

In this regard, as to the veteran's complaints of skin 
disorder, the Board notes that the reports of VA progress 
notes between January 2004 and March 2004 diagnosed the 
veteran with dermatitis. As the veteran's complaints can be 
attributed to a known diagnosis, service connection as due to 
an undiagnosed illness is not warranted. 38 C.F.R. § 
3.317(a)(1)(ii).

As to service connection for skin disorder on a direct basis, 
the first clinical evidence of dermatitis was on May 24 and 
June 2, 1981, while the veteran was on duty status.  He has 
indicated that his current problems began when he returned to 
the States after deployment in the Persian Gulf.  The service 
medical records for this period of active duty show no 
evidence of a skin disorder.  A VA examination in November 
1991 showed no clinical findings.  However, at that time the 
veteran reported a history of itching and the examiner 
diagnosed history of pruritis with the etiology unknown.  
Additionally, the December 1993 VA examination showed an area 
of prominent follicles over the anterior chest and the middle 
of his back.  This is approximately two and one half years 
after service.  Beginning in 2001 the veteran began to 
receive treatment at a VA facility for dermatitis which was 
confirmed on the most recent VA examination.  The veteran's 
skin disorder is subject to periods of activity and 
inactivity.  The veteran's description of the symptoms both 
inservice and following service is competent and credible.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Board finds that the evidence is equipoise and as such, the 
benefit of the doubt is in the veteran's favor.  38 C.F.R. 
§ 3.102.  Accordingly, service connection for the skin 
disorder, currently diagnoses as dermatitis is warranted.

Generalized Pain, Multiple Joints.

The service medical records for the veteran's periods of 
active duty to include the period August 1990 to June 1991 
(during which he has service in Southwest Asia during the 
Persian Gulf War) do not show a chronic disability manifested 
by generalized joint pain.  A private physician initially 
documented the veteran's complaints of joint pain in July 
1993.  

Some of the post-service complaints of joint pain are 
associated with diagnosed conditions (i.e. chronic low back 
and right hip strains in 1993). The post-service medical 
records do show, however, complaints of generalized joint 
pain associated with an undiagnosed illness.  The 2004 VA 
examinations noted that the veteran had generalized joint 
pain of multiple joints.  One of his examiner specifically 
stated that his joint pain was of unknown etiology without a 
specific cause for the diagnosis.

The Board concludes that service connection for an 
undiagnosed illness manifested by generalized joint pain is 
warranted under the provisions concerning Persian Gulf War 
illnesses. 

Anemia

The evidence of record fails to show that the veteran 
currently has anemia let alone anemia attributable to 
service.  Anemia was not diagnosed in service.  Furthermore, 
while blood studies in December 1997 were shown to be 
abnormal for white and red blood cell counts as well as 
hemocrit, a hemic disorders examination of the veteran in 
October 1999 found no evidence of anemia and the subsequent 
clinical record is entirely devoid of any clinical finding 
and/or diagnosis of this disorder.  Thus service connection, 
to include as an undiagnosed illness, may not be granted.

Narcolepsy and Fatigue

The veteran was evaluated for complaints of constant 
tiredness and fatigue, which were first documented in late 
1993.  This is more than one year following his release from 
active duty.  At a VA Medical Center in September 1996 
several years after service was determined that the findings 
were suggestive of narcolepsy.  Narcolepsy was confirmed by a 
VA sleep study in July 2001.  This is a diagnosed illness, 
which thus precludes service connection under 38 U.S.C.A. § 
1117.  Additionally, there is no medical evidence of record, 
which relates the veteran's narcolepsy and associated fatigue 
to the veteran's military service, or shows that it was 
clinically manifested within a year after active service.  
Accordingly service connection for this disorder is not 
warranted

Nerve loss and numbness of the hands, arms, legs and feet
         
The evidence of record does not show that the veteran has a 
chronic disability manifested by nerve loss and numbness of 
the hands, arms, legs, and feet.  On the most recent VA 
examination in November 2004, there was no objective evidence 
of disease.  In fact, the neurologic examination was normal.  
Subsequent EMG and nerve conduction studies in January 2005 
were also normal.  Further, the veteran has submitted no 
evidence of a chronic disability manifested by numbness of 
the hands, arms, legs and feet, nor is there any evidence of 
treatment for a chronic disability manifested by numbness of 
the hands, arms, legs and feet.  Therefore, the Board 
concludes that there is no evidence of objective indications 
of chronic disability manifested by numbness of the hands, 
arms, legs, and feet, as necessary to establish entitlement 
to benefits under either 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317. Absent objective evidence of current symptoms, the 
veteran's claim is denied. See also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim for service 
connection for numbness of the hands, arms, legs and feet, as 
a chronic disability resulting from an undiagnosed illness is 
denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by numbness of the hands, arms, legs, and feet, 
there can be no valid claim. Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992). The Board finds that the overwhelming weight of the 
evidence is against the veteran's claim of service connection 
for numbness of the hands and feet that claim must be denied. 
In the absence of competent, credible evidence of a current 
disability service connection is not warranted for numbness 
of the hands, arms, legs, and feet.

Muscle spasms of the thighs, calves, arms, chest, and hands.

The evidence of record does not show that the veteran has a 
chronic disability manifested by muscle spasms of the thighs, 
calves, arms, chest, and hands.  When examined by VA in 
December 1992 and December 1993 the examiners noted no 
significant muscle spasms.  Muscle spasms were not identified 
on VA neurological examination in October 1996, and although 
complaints of muscle spasms were noted on VA examination in 
December 1997, no muscle spasms were objectively identified 
on physical examination. On the most recent examination in 
November 2004, there was no objective evidence of a muscular 
disease. In fact, the veteran was noted to be remarkably 
muscular and to be without a systemic inflammatory or 
arthritic process to account for his complaints.  Further, he 
has submitted no evidence of a chronic disability manifested 
by muscle spasms, nor is there any evidence of treatment for 
a chronic disability manifested by muscle spasms. Therefore, 
the Board concludes that there is no evidence of objective 
indications of chronic disability manifested by muscle spasms 
of the thighs, calves, arms, chest, and hands, as necessary 
to establish entitlement to benefits under either 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317. Absent objective evidence of 
current symptoms, the veteran's claim is denied. See also 38 
C.F.R. § 3.317(a)(1)(ii) ("By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."). Thus, the veteran's claim for service 
connection for muscle spasms of the thighs, calves, arms, 
chest, and hands, as a chronic disability resulting from an 
undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by muscle spasms of the thighs, calves, arms, 
chest and hands, there can be no valid claim. Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992). The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for easy bruising and that claim must 
be denied. In the absence of competent, credible evidence of 
a current disability service connection is not warranted for 
muscle spasms of the thighs, calves, arms, chest, and hands.  
With regard to the above claims, the evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is granted.

Service connection for generalized joint pain due to 
undiagnosed illness is granted.

Service connection for anemia, to include as due to 
undiagnosed illness is denied.

Service connection for narcolepsy and fatigue, to include due 
to undiagnosed illness is denied.

Service connection for nerve loss and numbness of the hands, 
arms, legs and feet, to include due to undiagnosed illness is 
denied.

Service connection for muscle spasms of the thighs, calves, 
arms, chest and hands, to include due to undiagnosed illness 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


